Exhibit 10.138

NON-EXCLUSIVE LICENSING AGREEMENT

THIS AGREEMENT BETWEEN

HI-TEX, INC., a corporation formed under the laws of the State of Michigan, one
of the United States of America,

(hereinafter called the “Licensor”)

OF THE FIRST PART

-and-

QUAKER FABRIC CORPORATION OF FALL RIVER, a corporation organized under the laws
of the State of Massachusetts

(hereinafter called the “Licensee”)

OF THE SECOND PART

      WHEREAS, the Licensor is the owner of Patents, Know-How and Trademark as
hereinafter defined; and

      WHEREAS, the Licensee has requested a non-exclusive license to make, use,
offer for sale, and sell Products under the Trademark; and

      WHEREAS, the Licensor is willing to grant such a license subject to the
terms and conditions as hereinafter set forth;

      NOW, THEREFORE, in consideration of the mutual covenants and conditions
herein contained, the parties do hereby agree as follows:

ARTICLE I

DEFINITIONS

      In this Agreement, the following terms shall, unless the context clearly
requires otherwise, have the meaning established for such terms in the
succeeding sections of Article I:

      1.01 “CPI Rate” shall mean the applicable royalty rate, determined in
accordance with Paragraph 2.30 hereof, multiplied by a fraction, the numerator
of which is the CPI index for the month of June immediately preceding the
anniversary of the Production Effective Date as of which a new royalty rate is
to take effect and the denominator of which is the CPI index for the month of
June, 2007.

      1.02 “CPI Index” shall mean the Consumer Price Index for All Urban
Consumers (CPI-U) of the United States Department of Labor's Bureau of Labor
Statistics in effect and generally published at the time the computation is to
be made. Any change in the base year during any comparison period shall be
appropriately reflected.

      1.03 “Competitive Products” shall mean any product which contains the
following features:



             a. Anti-microbial; and





             b. Fluid barrier.



Nothing in this agreement shall preclude Licensee from selling any product which
contains only one of these features.

      1.04 “Know-How” shall mean all technical information to be provided by
Licensor to Licensee which is not the subject of any issued Patents but which is
reasonably necessary to carry out the

 



--------------------------------------------------------------------------------



purposes of this Agreement and is not otherwise available to the Licensee.
Know-How shall include but not be limited to processing steps manufacturing
instructions, mixing instructions and technical information reasonably necessary
to carry out the purposes of this Agreement, communicated, or to be communicated
to Licensee which Licensor designates as confidential under the non-disclosure
terms of this Agreement set forth in Schedule A hereto. All Know-How shall be
subject to the non-disclosure terms of this Agreement as well as any previous
non-disclosure agreements, and shall survive any termination of this Agreement.

      1.05 “Licensed Rights” shall mean the right to use the Patents, Know-How
and Trademark as defined in this Agreement.

      1.06 “Licensee” shall mean Quaker Fabric Corporation of Fall River. Other
affiliates of Licensee may be added to this license subject to Licensor's
written consent which shall not be unreasonably withheld.

      1.07 “Patented Invention” shall mean the inventions as claimed in the
Patents (as defined herein).

      1.08 “Patents” shall mean (a) the patents and patent applications set out
in Schedule B, attached hereto, as well as all patents derived therefrom and any
patents now controlled by Licensor necessary to the process licensed hereunder,
(b) any patents and foreign patents which depend upon, or claim, priority of the
patents described in clause (a) of this Section controlled by Licensor, and
(c) any other patents reasonably necessary to carryout the intent of this
Agreement or to practice the patent rights granted hereby, and for no other
patents of Licensor. Notwithstanding the foregoing, Patents shall include any
other patents granted to Licensor which are improvements to the Licensed
Patents, but Licensee shall only be allowed to utilize the technology of such
improvement patents in connection with the type of fabrics and markets Licensee
is servicing with licensed Products at the time of the issuance of such
improvement patents. In other words, the licensing of improvement patents shall
be limited to Licensee using such patents to improve the quality of the licensed
Products they are currently making and selling, and not to expand the license to
additional types of fabrics which were not being treated or to service
additional markets to which Products were not being sold.

      1.09 “Product(s)” shall mean woven fabric of the Licensee treated by
Licensee in accordance with the Patents and/or Know-How and any fabric of
third-parties treated by Licensee with the written consent of Licensor.

      1.10 “Territory” shall mean the United States of America.

      1.11 “Trademark” shall mean “Crypton Super Fabrics by Quaker Fabric”
(see U.S. Trademark Registration No. 1,927,329 for “Crypton”).

ARTICLE II

TERMS OF LICENSE

      2.01 License. The Licensor hereby grants and confirms having granted to
the Licensee, subject to the terms and conditions of this Agreement, a
non-exclusive license, to make Products only in the Territory. The different
types of Crypton processes that are included in this Agreement for the Licensee
to manufacture in its facilities are identified in Schedule D. Licensor also
grants to Licensee a non-exclusive worldwide license to offer for sale, market,
advertise and sell (either directly or through Licensee's authorized dealers and
representatives) Products worldwide under the Trademark. After the third year of
this agreement, the royalty rate for each successive year shall be as mutually
agreed upon not to exceed the CPI Rate; provided, however, if at any time
another licensee is given the benefit of more favorable royalty rate terms, then
Licensee shall have the right to elect to calculate all royalties due hereunder
using such more favorable terms on a retroactive basis back to the time the more
favorable rate terms were available. Price increases shall be effective not less
than thirty (30) days after notice of the same from Licensor accompanied by
reasonable evidence demonstrating such increase. In no event shall any royalty
rate increase exceed 2.5%.

      2.02 Term. The term of this Agreement shall begin on November 1, 2005 and
extend through the date of the last to expire of the Patents, unless earlier
terminated as provided herein.

 



--------------------------------------------------------------------------------

      2.03 Royalties.



             (a) Beginning on the date of this Agreement, Licensee shall pay the
following on the net sales of Product shipped, sold and/or invoiced (hereinafter
“sold”) as set forth herein for each calendar year for the term of this
Agreement:

• $1.65 per yard for the first 1,000,000 yards sold per calendar year; and   •
$1.55 per yard for the remainder of each calendar year after 1,000,000 yards are
sold.

       For purposes of this Agreement, “net sales” shall be determined after
deduction from gross sales for credits, cancellations and returns of Crypton
fabric. In no event shall such deduction exceed 10% in the aggregate.



             (b) The Licensee agrees to keep accurate records and books of
accounting relating to its operation for the determination of royalties to be
paid under this Agreement.





             (c) Royalties shall be paid monthly by the 15th day of the month
following each calendar month in respect of Product sold during the preceding
month. Payments shall be accompanied by a statement disclosing the net sales of
Product sold during the month preceding the statement and the amount of the
royalty due. The report shall further include a listing of each customer to whom
Product was sold during the preceding month along with the number of yards sold
to such customer for such preceding month.





             (d) All records and books of account of the Licensee, as necessary
for the determination of the royalty payments to be made hereunder, shall be
open on reasonable notice at reasonable times during business hours during the
Term of this Agreement (but not more than once in any calendar year) for
inspection and audit, at Licensor's expense, by duly authorized accountants
designated by the Licensor to ascertain the accuracy of the royalty payments
made hereunder by the Licensee. The said accountants shall be entitled to make
notes and copies of any information contained in such records and accounts
applicable to the royalty obligation hereunder and to report the same to
Licensor, but such accountants and Licensor shall agree to maintain the
confidentiality of such information in writing as reasonably requested by
Licensee except as necessary in connection with any dispute regarding the
royalties due hereunder or as may be required by law; provided, however, if
Licensor believes that it is compelled by law to disclose confidential
information it shall notify Licensee in writing not less than ten (10) business
days prior to such disclosure to afford Licensee the opportunity to contest the
requirement of disclosure with the appropriate authority. The statements as
required to be furnished by subsection 2.03(c) above, shall be certified as
correct by the Controller or other financial officer of the Licensee.





             (e) If, following a review of the accuracy of the royalty payments
and accompanying statements the Licensor's independent accountants determine
that the Licensee with respect to any twelve (12) month period beginning on the
Production Effective Date or an anniversary thereof (in this subsection, the
“Period”) has, by sixty (60) days after the date same were due, underpaid the
royalties due to the Licensor and such deficiency is in excess of ten (10%)
percent of the amounts due during that period, and such determination is not
disputed by Licensee or if disputed is resolved in favor of Licensor, the
reasonable costs of any audit of the records and books of account of the
Licensee by duly authorized independent accountants designated by the Licensor
to ascertain the accuracy of the royalty payments made hereunder by the Licensee
shall be borne by the Licensee and the Licensee shall be responsible for the
payment of a penalty equal to fifteen (15%) percent of the deficiency and the
costs of the audit. All deficiencies, penalties and other payments under this
paragraph shall be due ten (10) days after written request by Licensor to
Licensee.





             (f) All royalty payments or other payments that may become due or
have accrued under this section 2.03 shall remain obligations of the Licensee
and such obligations shall survive termination of this Agreement.





             (g) All royalties paid under this Agreement shall be
non-refundable.



 



--------------------------------------------------------------------------------



             (h) To the extent Licensee has manufactured and sold Products prior
to the date of this Agreement, it shall pay royalties as set forth in this
Agreement, within 30 days of its execution of this Agreement and provide a
report as required in Section 2.03(c).

      2.04 Patent Rights. Licensor warrants that Licensor has the authority to
grant the license granted hereby and that Licensor has no reason to believe that
the Patents are not valid and enforceable. The Licensor shall pay the expenses
of prosecuting, renewing, maintaining and, at the Licensor's sole option,
defending, and/or enforcing as applicable, in the name of the Licensor, the
Patents for the Patented Invention during the Term of the Agreement wheresoever
Patents are held with regard to the Patented Invention. Licensor shall be under
no obligation to enforce the Patents anywhere; provided, however, in the event
Licensor refuses to enforce the Patents, Licensee shall have the right to
enforce the Patents on mutually agreeable terms to be worked out between the
parties for each enforcement by Licensee. Licensor agrees to cooperate with
Licensee in connection with any such enforcement action brought by Licensee at
Licensee’s expense. In the event Licensee prevails in any such enforcement
action brought by Licensee, Licensee shall have the right to recover all of
Licensee’s costs and expenses associated with such action first, prior to any
sharing of the balance of the damages recovered between Licensee and Licensor.
The Licensee shall advise the Licensor of any product (and its manufacturer),
coming to the attention of the Licensee, anywhere in the world, which
incorporates the Patented Invention in such products. Licensee agrees to
cooperate fully with Licensor, at Licensor's sole cost and expense, with respect
to prosecuting, maintaining, defending and/or enforcing the Patents.

      2.05 Marking. The Licensee shall make appropriate notations on the Product
labels (and elsewhere if appropriate) of the Patents relating to the Product in
a manner consistent with the applicable laws where the Patented Invention is
sold or used and subject to the reasonable prior approval of Licensor. All
Product labels therefore, shall bear the following legend, and Licensee shall
amend such legend to add references to additional Patents as they issue:

MANUFACTURED UNDER LICENSE FROM
“HI-TEX, INC.”
UNITED STATES PATENT NUMBERS 5,565,265, 5,747,392,
6,024,823, 6,251,210, 6,207,250, 6,492,001, 6,884,491, 6,541,138 AND 6,165,920
AND OTHER U.S. AND FOREIGN PATENTS ISSUED AND PENDING

      2.06 Additional Markings. Licensee shall also be required to conspicuously
use the following trademark of Licensor in the distribution and sale of Products
to third-parties as long as this Agreement is in force:

CRYPTON® SUPER FABRICS BY QUAKER FABRIC

Crypton® is a registered trademark of Hi-Tex, Inc.

      Licensee shall be required to obtain Licensor's prior written approval,
which approval shall not be unreasonably withheld, as to how the trademark is to
be used under this section and agrees to use said trademark with no less than
the same quality standards it uses for its own significant trademarks.

ARTICLE III

DEFAULT AND TERMINATION

      3.01 Material Breach or Non-Performance. Except as expressly stated
otherwise in this section, if there shall be a material breach or material
failure by either party in the performance of its obligations under this
Agreement, the other party may give the non-performing party written notice to
cure such breach or non-performance. If the cause of such material breach or
material non-performance is not corrected promptly having regard to the nature
thereof, and in any event within thirty (30) days from the date of notice to
cure unless otherwise stated in this section, the other party may terminate the
Agreement by giving the non-performing party ten (10) days' written notice.
Without limitation to the materiality of any other breach by Licensee,
Licensee's failure to pay royalties, to underpay royalties by more than fifteen
(15%) percent for any calendar quarter, material failure to use Licensor's
chemicals

 



--------------------------------------------------------------------------------



substantially as directed, failure to properly mark, failure to allow an
inspection by Licensor, attempt to analyze, improve, or reverse engineer
Licensor's chemicals or failure to maintain Licensor's quality standards shall
be deemed a material breach of this Agreement. Licensee shall only have the
right to cure any particular class of breach under this section two times in any
five (5) year period. Thereafter, Licensee shall have no right to cure such
class of breach. Without limiting the remedies available to Licensee at law or
equity or under this Agreement, Licensor specifically agrees that Licensee's
damages for breach of Licensor's obligations would be difficult to ascertain and
as a result Licensor agrees that a court order to Licensor specifically to
perform its obligations hereunder is an appropriate remedy for Licensee.

      3.02 Events of Default. Without in any way limiting or restricting the
generality of the foregoing, the Licensee/or shall conclusively be deemed to
have committed a material breach or material failure in the performance of its
obligations under this Agreement on the happening of any of the following
events:

              (i)   Licensee/or becomes insolvent;               (ii)  
Licensee/or makes an assignment for the general benefit of creditors;
              (iii)   Licensee/or declares bankruptcy and fails to re-organize
its affairs under debtor/creditor legislation in effect, in any jurisdiction;
              (iv)   a proceeding is commenced by or against Licensee/or under
the bankruptcy laws for the appointment of a trustee, custodian, receiver or
receiver-manager or any other official with similar powers over Licensee/or and
such proceedings are not dismissed within ninety (90) days of the commencement
thereof.

      3.03 Effect of Termination. On termination, the Licensee shall immediately
discontinue the further manufacture of Product and use of the Trademark, but
Licensee and any third-party for whom it has manufactured Product may sell any
Products then in their respective inventory, or on order (and Licensee shall pay
the royalty related thereto as if this Agreement had not been terminated), and
cease any further use of the Patented Invention, Trademark and/or Know-How, and
immediately return all Know-How which is in written or tangible form to
Licensor. Additionally, for any specific programs in place for a particular
customer of Licensee at the time of termination, Licensee and such customer may
continue the program for one (1) year from the date of termination, provided
Licensee is in compliance with all provisions of this agreement, including but
not limited to all payment provisions. Should Licensee continue to manufacture,
market and/or sell (except as to Product in inventory at termination and as
provided above) Product or use the Trademark after termination without the
written consent of Licensor, Licensee agrees that in addition to any other
remedies Licensor may have injunctive relief is an appropriate remedy to prevent
such further manufacture, marketing and/or sale in violation of this Agreement.
Should there be a suit by either party against the other to enforce or for
breach of this Agreement, the prevailing party shall be entitled to its
reasonable costs and reasonable attorney fees relating thereto.

      3.04 Reversionary Rights. On termination of this Agreement all Licensed
Rights of the Licensee granted by this Agreement are abrogated and canceled
forthwith except as specifically provided in this Agreement.

      3.05 Other Rights. Any termination of this Agreement as provided herein
shall not in any way operate to deny any of the parties' other rights or
remedies, either at law or in equity or to relieve a party's obligation accrued
prior to the effective date of termination. No failure or delay on the part of a
party to exercise a right of termination hereunder (except where such right is
specifically limited, time being of the essence in such case) nor any default by
a party shall be construed to prejudice the other party's right of termination
or cancellation for such default or for any other subsequent defaults.

      3.06 Licensee's Rights upon Licensor's Bankruptcy. In the event of a
bankruptcy filing by Licensor, Licensee may avail itself of all rights afforded
by Sec. 365(n) of the U.S. Bankruptcy Code. Failure by the Licensee to assert
its rights to retain its benefits to intellectual property pursuant to
Sec. 365(n)(1)(B) of the Code, 11 U.S.C., under an executory contact rejected by
the trustee in bankruptcy, shall not be construed by the courts as a termination
of the contract by Licensee under Sec. 365(n)(1)(A) of the Bankruptcy Code.

 



--------------------------------------------------------------------------------

      3.07 The following provisions shall survive any termination of this
Agreement: All of Article I, 2.03, 2.05, 2.06, 3.01, 3.03, 3.04, 3.05, 3.06,
4.02, 4.03, 4.04, 4.05, 4.06, 4.10, 4.11, 4.12, 4.13, 5.01, 5.02, 5.03, 5.04,
5.05 and 5.06.

ARTICLE IV

MISCELLANEOUS

      4.01 Chemicals and Materials. To maintain the quality standards of
Licensor, Licensee agrees to use only chemicals and materials provided by
Licensor to make Products. Licensee further agrees to use such chemicals and
materials only in accordance with Licensor's instructions to treat fabrics under
the terms of this Agreement. Licensor represents and warrants that to the best
of its knowledge, such chemicals and materials present no threat to human health
or the environment when so used. Licensor agrees so long as this Agreement is in
force and effect to provide such chemicals and materials to Licensee for its
testing and trials and in production quantities. If Licensor is not able to
supply such chemicals to Licensee, Licensor agrees to license a second source to
supply such chemicals to Licensor. Licensor shall provide chemicals at the
following initial prices:

• HiTex Latex W03      $1.75 Per Pound (FOB Kings Mountain, NC) For the
first 1.0 million yards of production in a calendar year. $1.66 per pound after
the first 1.0 million yards sold each year.   • HiTex Primer      $1.69 Per
Pound (FOB Kings Mountain, NC) For the first 1.0 million yards of production in
a calendar year. $1.59 per pound after the first 1.0 million yards sold each
year.   • Crypton ACT (1) Film      $0.65 Per Yard (FOB Kings Mountain, NC) For
the first 1.0 million yards of production in a calendar year. $0.60 Per Yard
after the first 1.0 million yards sold each year.   • HiTex Latex ACT      $1.78
Per Pound (FOB Kings Mountain, NC) For the first 1.0 million yards of production
in a calendar year. $1.69 per pound after the first 1.0 million yards sold each
year.

      Each January, the pricing will revert to the starting point.

      and shall not increase the price of such chemicals more often than once in
any twelve (12) month period and only to reflect dollar-for-dollar increases in
Licensor's costs charge by unaffiliated, third-party suppliers of the chemicals
as evidenced by supplier invoices. The limitation on raising the price of
chemicals to once a year shall not apply to Acts of God, such as tornadoes,
hurricanes, and/or acts of war that affect Licensor’s costs. Licensee shall not
use chemicals or materials of Licensor other than to make Products, and any
other use shall not be licensed under this Agreement, and may constitute an
infringement of the Patents. Licensee shall not be allowed to resell Licensor's
chemicals or materials without Licensor's prior written consent. Licensee
further agrees it will not attempt to analyze, reverse engineer, duplicate, seek
to improve, experiment on, or deconstruct the chemicals, materials and/or
processes (“Prohibited Actions”) provided and or licensed by Licensor to
Licensee under this Agreement. Should Licensee wish to suggest any improvements,
it shall do so in writing to Licensor and Licensor, in its sole discretion,
shall decide whether such improvements shall be pursued. If Licensor agrees to
pursue any improvement, such improvements shall be owned by Licensor, and
Licensee agrees to execute documents necessary to effect such ownership.

      4.02 Quality Standards. Licensee agrees to maintain the quality standards
set forth in Schedule C hereto with respect to the use of chemicals, treatment,
manufacture and sale of Products under this Agreement. Licensee agrees to test
all products after finishing to insure they meet the quality standards of
Schedule C. Such tests shall be subject to the written approval of Licensor. To
further insure that these quality standards are maintained, Licensor shall have
the right to inspect Licensee's manufacturing facilities relating to the
practice of the license of this Agreement at any time during normal business
hours with reasonable notice to Licensee and to take samples of chemicals and
fabric relating to this license as Licensor deems necessary and appropriate.
Licensee further agrees that all sales, advertising and/or marketing used by
Licensee in connection with the manufacture, use, offer for sale, and/or sale

 



--------------------------------------------------------------------------------

of Product shall be subject to Licensor's prior written approval, which approval
shall not be unreasonably withheld and which approval shall be deemed to have
been granted if Licensor fails to notify Licensee in writing of Licensor’s
decision to withhold approval within (10) ten business days of receiving sales,
advertising and/or marketing materials from Licensee for review.

      4.03 Plants, Customers, Pricing and Competitive Products and Sale of
Closeouts. Licensee agrees that it will only manufacture Products under this
Agreement at plant locations for which Licensee gives Licensor written notice
prior to any such use. Licensee agrees to sell Products at commercially
reasonable prices (no dumping or close outs, etc.). In the event Licensee has to
close out any inventory, it will not sell such closeout product as Crypton, and
in such event the provisions of this Agreement requiring such identification
shall be waived. Licensee further agrees that it will not sell any products
Competitive Products as defined herein as long as this Agreement remains in
force and for one year thereafter. However, in the event that a competitive
product is introduced into the market, other than by Gore-Tex, that meets the
Crypton product characteristics, has the equivalent branding recognition, is at
a lower price and is outside of the patent coverage of Hi-Tex, then the Licensee
has the right to use this additional product. Should Licensee use such
additional product, it shall not be used in connection with the Trademark.
Additionally, should Licensee choose to use the additional product, Licensor
shall have the right to immediately terminate this agreement, and upon a
termination under this section, Licensee shall not be entitled to the one-year
sell-off period provided for under Section 3.03.

      4.04 Warranties. With respect to products manufactured under this License
Agreement, the warranty obligations, set forth in the Non-Exclusive License
Agreement between the parties of June 4, 2003 (Attached as Schedule E), shall be
the responsibility of the party to whom the warranty failure is attributable. To
the extent a failure occurs which is not readily attributable to Licensor or
Licensee, the parties shall be equally and jointly responsible for such warranty
obligations.

      Licensor further represents and warrants that to the best of its
knowledge, the fabric finish of Licensor when used as intended does not present
any risk to human health or the environment. Licensor shall indemnify and hold
Licensee harmless for any breach of this warranty, but should Licensee desire to
have its own counsel involved in any indemnified claim, it shall be at
Licensor’s sole expense and such fees will not be part of any indemnification.

      4.05 Successors and Assigns. This Agreement shall be binding on and,
except as otherwise herein provided, shall inure to the benefit of the legal
successors, assigns or representatives of the parties.

      4.06 Notices. Any notice which is required or permitted by this Agreement
to be given either party hereto shall be in writing and shall be sufficiently
given if delivered personally or sent by receipted overnight or 2-3 day courier
at the following addresses:

                                to the Licensor at:      HI-TEX, INC.
6745 Daly Road
West Bloomfield, MI 48322-4595                                   
                                Attention:      Randy Rubin
Vice President                                                              
     to the Licensee at:      QUAKER FABRIC CORPORATION
OF FALL RIVER
941 Grinnell Street
Fall River, MA 02721                                   
                                Attention:      Duncan Whitehead
Vice President

or such other address as either party may from time to time advise the other
party by notice in writing. Any notice or communication given by courier to
either party at the address specified herein shall be deemed to have been
received by such party on the fifth (5th) business day after which it is sent

 



--------------------------------------------------------------------------------

provided that a strike or lock-out of employees is not then in effect or
generally known to be impending. Any notice given by personal delivery shall be
deemed to have been received on the next business day following such
transmission.

      4.07 Force Majeure. Any delays or failure by either party hereto in
performance hereunder, other than the failure of the Licensee to perform its
obligations to make payments to the Licensor in accordance with the terms of
this Agreement shall be excused if and only to the extent that such delays or
failures are caused by occurrences beyond such party's control, including acts
of God, decrees or restraints of Governments, strikes or other labor
disturbances, war, sabotage, and any other causes or causes whether similar or
dissimilar to those already specified, which cannot be controlled by such party.
Provided that the party seeking to excuse its performance shall promptly notify
the other party of the cause therefore, such performance shall be so excused
during the inability of the party to perform but for no longer period, and the
cause thereof shall be remedied so far as possible with all reasonable dispatch.

      4.08 Further Acts. The parties hereto agree to execute and deliver such
further and other acts and things as may be necessary or desirable to give full
effect to this Agreement and every part thereof.

      4.09 Modifications. This Agreement may not be changed or modified, nor may
any provisions hereof be waived, except by an Agreement in writing signed by the
party against whom enforcement of the change or modification is asserted.

      4.10 Consents. Unless otherwise provided specifically herein, whenever
this License requires the consent of any party hereof, such consent shall mean
the written consent of that party evidenced by a written document signed by the
party whose consent is required.

      4.11 Sale or Assignment. Licensee may not assign or sell its rights under
this Agreement, except in connection with the sale of Licensee's entire business
with respect to a market segment licensed hereunder. The Licensee shall give the
Licensor notice of any such assignment. Licensor may assign or sell all or a
portion of its rights under this Agreement at any time to anyone without
Licensee's consent.

      4.12 Taxes. Licensee shall be responsible for all taxes on royalties and
payments made under this Agreement, other than taxes imposed on the Licensor by
reason of its receipt of income, including, but not limited to, any taxes
imposed on Licensor by any government on such royalties or payments.

      4.13 Confidential Information. The protection of confidential information
of the parties shall be governed by the non-disclosure provisions of Schedule A.

ARTICLE V

INTERPRETATION

      5.01 Entire Agreement. This Agreement and the Schedules hereto, constitute
the entire understanding between the parties hereto and all prior agreements,
understandings, negotiations and discussions, whether written or oral are
superseded by this Agreement; and the provisions herein shall not be extended or
modified except by written agreement between the Licensor and Licensee. The
making, execution and delivery of this Agreement by the Licensee has been
induced by no representations, statements, warranties or agreements other than
those herein expressed. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

      5.02 Extended Meaning. In this Agreement, words importing the singular
shall include the plural and vice versa, and words importing gender include all
genders.

      5.03 Headings. The division of this Agreement into articles and sections
and the insertion of headings are for convenience of reference only and shall
not be construed to affect the interpretation of this Agreement.

      5.04 Construction and Dispute Resolution. This Agreement shall be governed
and construed in accordance with the laws of the State of Michigan. It is
specifically agreed by the parties hereto that any dispute between the parties
which they cannot voluntarily resolve shall be resolved by litigation (not

 



--------------------------------------------------------------------------------

arbitration) between the parties and shall be conducted in the applicable state
and/or federal court for the State of Michigan and that shall be the exclusive
and sole venue for any dispute between the parties. Each party hereby submits to
the jurisdiction of the courts of such state. The prevailing party in the
litigation proceeding shall be entitled to recover its expenses, including the
costs of litigation and reasonable attorney's fees.

      5.05 Currency. All dollar amounts referred to in this Agreement are
in U.S. funds, and all payments called for herein shall be paid in U.S. funds.

      5.06 Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement. Notwithstanding the foregoing, should any
material provision of this Agreement be finally found by any court of competent
jurisdiction to be illegal or invalid, either party shall have the right to
terminate this Agreement on 30 days written notice.

      5.07 Authority. Both parties represent and warrant that they have the
authority to enter into this License Agreement.

      5.08 Time of Essence. In this Agreement, time shall be of the essence in
all respects and/or all purposes hereunder.

[Signatures on next page]

 



--------------------------------------------------------------------------------

      IN WITNESS HEREOF, the parties hereto have caused this Agreement to be
executed as of this        day of November, 2005.

                                                                              
HI-TEX, INC.
                                                                                
                                                                              
BY:                                               
                                                                                
                                                                              
ITS:                                               
                                                                                
                                                                              
Date:                                               
                                                                                
                                                                                
                                                                              
QUAKER FABRIC CORPORATION
OF FALL RIVER
                                                                                
                                                                              
BY:                                               
                                                                                
                                                                              
ITS:                                               
                                                                                
                                                                              
Date:                                               

 



--------------------------------------------------------------------------------

SCHEDULE A

MUTUAL NON-DISCLOSURE AGREEMENT

      This non-disclosure Agreement (the “Agreement”) is made and entered into
as of the Effective Date of the Licensing Agreement entered into between HI-TEX,
INC., a Michigan corporation (the “Licensor”) and QUAKER FABRIC CORPORATION OF
FALL RIVER, a Massachusetts company (the “Licensee”).

Recitals

      The parties above have entered into a License Agreement (the “Business
Relationship”) which may involve the disclosure by each party (the “Discloser”)
to the other party (the “Recipient”) of confidential and proprietary information
which is owned by the Discloser, its affiliates or third parties.

Agreement

      NOW THEREFORE, in consideration of the mutual promises contained herein,
the parties agree by their signature on the License Agreement as follows:

      The Confidential Information heretofore and hereafter to be exchanged
between the parties is proprietary and confidential to each of the parties,
respectively, and is of significant importance and value to the parties and
their respective businesses. Accordingly, in order for the parties to facilitate
their Business Relationship and to provide the basis for them to furnish
additional Confidential Information to each other, and in consideration thereof,
the parties hereto have agreed as follows:

      1. During the course of disclosures hereunder and in perpetuity
thereafter, each of the parties shall not, with respect to Confidential
Information received by the Recipient the Discloser:



             a. publish or disclose any Confidential Information heretofore or
hereafter so received to anyone other than to only those directors, officers,
and employees of the Recipient who have a need to know such Confidential
Information in order to carry out the purpose of the disclosures contemplated by
the parties; or



             b. directly or indirectly use any Confidential Information for the
Recipient's own benefit (except to carry out the purposes of the disclosures
described above) or for the benefit of any third-party.



      2. Each Recipient shall apply to Confidential Information such security
procedures as it applies to like information of its own, provided that each
Recipient shall in any event, at its own expense, provide a secure place for its
retention and use of Confidential Information and observe and comply with
Paragraph 3 hereof.

      3. Each party has represented and warranted to and agreed with the other
of them that each of its directors, officers and employees to whom Confidential
Information is disclosed will be advised in advance of the terms of this
Agreement.

      4. Each party understands, acknowledges and agrees that Confidential
Information is of great competitive as well as monetary value to the other and
that, therefore, each party has the right to bring an action to enjoin the
improper use or disclosure of Confidential Information, it being agreed that a
suit for monetary damages alone would be an inadequate remedy.

      5. The parties agree to maintain any written record made of the other's
Confidential Information as “Confidential.”

      6. Upon termination of the License Agreement, the Recipient shall promptly
return to the Discloser all documents or records and all copies thereof
containing such Discloser's Confidential Information. All documents, memoranda,
notes and other writings prepared by the Recipient on the basis of such
Discloser's Confidential Information shall also be returned to the Discloser
promptly after such request or, in the alternative and promptly after such
request, the Recipient shall destroy all of the foregoing and shall certify to
the Discloser as to such destruction. The foregoing shall include, without
limitation, all such records and other information in written, graphic, computer
media or other form.

 



--------------------------------------------------------------------------------



      7. Nothing contained herein shall be construed to grant either party a
license or right to use any Confidential Information of the other, or a license
under any patent, trademark, copyright, know-how or trade secret of either
party, except as specifically provided in the course of the Business
Relationship.

      8. “Confidential Information” is defined for purposes of this Agreement to
include, but not to be limited to, any one or more of the following, which is
designated as confidential by a party: trade secrets; customer lists; business
plans, methods and practices; marketing plans; non-public financial data;
product specifications and designs; the existence, nature, substance, progress
and results of research and development projects; inventions; discoveries;
formulae; processes; drawings; documents; records; and/or any other information,
whether similar to the specified information or not. Confidential Information
includes, without limitation, such of the foregoing as are developed by either
party, alone or jointly with the other of them or others, whether or not in the
course of the Business Relationship, as well as such of the foregoing as either
party may furnish to the other from time to time.

      9. Each of the parties acknowledges that Confidential Information will be
furnished, or otherwise made available to the other party incident to a
relationship of trust and confidence.

      10. Anything herein to the contrary notwithstanding, neither of the
parties, as Recipient, shall have any obligation of confidentiality with respect
to any Confidential Information which:



             a. was already known to the Recipient prior to acquisition from, or
disclosure by the Discloser; or



             b. is or becomes publicly known through no fault or act of the
Recipient; or





             c. is rightfully received by the Recipient from a third-party not
known by the Recipient to have an obligation of confidentiality to the other
party with respect thereto; or





             d. is approved to release by written authorization of the
Discloser; or





             e. is developed by the Recipient, independently or jointly with
others and, in either case, without use of or reference to Confidential
Information of the other party hereto; or





             f. the Recipient is ordered by a court of competent jurisdiction to
disclose, pursuant to an order from which no further right of appeal exists or
cannot be stayed pending any such appeal; provided such disclosure is strictly
in accordance with such order, and provided further that the Recipient shall
have given the Discloser prompt prior notice of such order and of any request
therefore and a reasonable opportunity, at the Discloser's expense, to object to
or appeal from, or to require the Recipient to object to or appeal from, any
such order or request therefore and/or to obtain a protective order with respect
thereto.



      11. The dispute resolution provisions of the License Agreement shall apply
to this schedule.

 



--------------------------------------------------------------------------------



SCHEDULE B–PATENTS

Title


--------------------------------------------------------------------------------

     App.
Number


--------------------------------------------------------------------------------

     Country


--------------------------------------------------------------------------------

     Filing
Date


--------------------------------------------------------------------------------

     Patent No.


--------------------------------------------------------------------------------

     Issue Date


--------------------------------------------------------------------------------

TREATED POLYESTER FABRIC

     215,305      US      03/21/94      5,565,265      10/15/96

TREATED TEXTILE FABRIC

     95914799.2      EP      03/21/95      788566      03/10/04

TREATED TEXTILE FABRIC

     95914799.2      BE      03/21/95      788566      03/10/04

TREATED TEXTILE FABRIC

     95914799.2      FR      03/21/95      788566      03/10/04

TREATED TEXTILE FABRIC

     69532677.5-08      DE      03/21/95      69532677      03/10/04

TREATED TEXTILE FABRIC

     788566      GB      03/21/95      788566      03/10/04

TREATED TEXTILE FABRIC

     83661 BE/2004      IT      03/21/95      788566      03/10/04

TREATED TEXTILE FABRIC

     04 005 575.8      EP 1      03/21/95        



                   

STAIN RESISTANT, WATER REPELLANT, INTERPENETRATING POLYMER NETWORK
COATING-TREATED TEXTILE FABRIC

     08/752,429      US      11/19/96      5,747,392      05/05/98

TREATED TEXTILE FABRIC

     09/072,143      US      05/04/98      6,251,210      06/26/01

TREATED TEXTILE FABRIC

     31853/99      AU      03/15/99      759506      07/31/03

TREATED TEXTILE FABRIC

     2003213547      AU      07/17/03        



                   

TREATED TEXTILE FABRIC

     2326126      CA      03/15/99        



                   

TREATED TEXTILE FABRIC

     99913873.8      EP      03/15/99        



                   

TREATED TEXTILE FABRIC

     2000-541003      JP      03/15/99        



                   

TREATED TEXTILE FABRIC

     9216      MX      03/15/99        



                   

TREATED TEXTILE FABRIC

     506803      NZ      03/15/99      506803      08/07/03

TREATED TEXTILE FABRIC

     09/050,514      US      03/30/98      6,207,250      03/27/01

TREATED TEXTILE FABRIC

     99/2261      ZA      03/23/99        



                   

TREATED TEXTILE FABRIC

     09/603,850      US      06/26/00      6,492,001      12/10/02

TREATED TEXTILE FABRIC

     10/238,142      US      09/10/02      6,884,491    



                   

WATER-RESISTANT AND STAIN-RESISTANT, ANTIMICROBIAL TREATED TEXTILE FABRIC

     09/283,379      US      03/31/99      6,165,920      12/26/00

TREATED TEXTILE FABRIC

     09/849,021      US      05/04/01      6,541,138      04/01/03

TREATED TEXTILE FABRIC

     10/403,205      US      03/31/03        



                   

TREATED POLYESTER FABRIC

     08/687,527      US      08/07/96      6,024,823      02/15/00

TREATED TEXTILE FABRIC

     11/186,558      US      07/21/05        



                   

 



--------------------------------------------------------------------------------

SCHEDULE C
QUALITY STANDARDS

CRYPTON CONTRACT SPECIFICATIONS

Physical Properties

Tensile Strength

     ASTM D 5034      Minimum to exceed 50 lbs. Warp and fill

Tear Strength

     ASTM D 2261      Minimum to exceed 6 lbs. Warp and fill

Seam Slippage

     ASTM D 4034      Minimum to exceed 25 lbs. Warp and fill

Abrasion

     ASTM D 3597      Minimum 50,000 double rubs # 10 cotton duck—(contract)
Minimum 15,000 double rubs # 10 cotton duck—(residential)

Pilling

     ASTM D 35111      Minimum class 4

Crocking

     AATCC TM 08      Class 4 wet and dry

Color Fastness

     AATCC TM 16      Minimum class 4 after 40 hours

Flammability

     Cal TB 117
UFAC
NFPA 260      Pass
Pass class 1
Pass

Resistance to Bacteria

On the date of sale to the end-user, must have anti-bacterial properties as
evidenced by 4 millimeter wide growth free zones on both sides of the fabric
produced against a Staphylococcus Aureus test organism and fungal resistance as
evidenced by 5 millimeter wide growth free zones on both sides of the fabric
produced against an Aspergillus Niger test organism.

Stain Resistance

Must pass a minimum class 4 stain resistance to Blood, Urine, Iodine, Suntan
Lotion, Ketchup, Black Coffee, Milk, Cola, Salad Dressing and Mayonnaise.

Fluid Barrier

For a period of five (5) years following the date the fabric is placed in
service, the fabric will act as a fluid barrier.

Suter              AATCC 127              100 cm average, with a tolerance
of 10% and the average calculated by averaging the measurements at the beginning
and end of the production lot–On the date of sale to the end-user.

CRYPTON RESIDENTIAL SPECIFICATIONS

(Craig to provide)

 



--------------------------------------------------------------------------------

Schedule D

CRYPTON TYPE DESCRIPTION

  1.   This refers to fabric wholly processed by HiTex using the standard
process for flat fabrics including the process for applying the flock on the
reverse side of the fabric.   2.   This is for Textured Crypton fabrics. Greige
goods are processed by HiTex. The second part of the process is performed by
Quaker where the fabric is softened and bulked and additional HiTex latex
applied to bring Suter values up to specification.   2.5   This is also for
Textured Crypton. Here the fabric has the HiTex primer applied and cured and is
then softened and bulked. HiTex then applies the final latex steps.   4.  
Special substrate attached to the primed fabric. All manufactured by Quaker.
This is a temporary arrangement for fabrics Prana and Hara for DesignTex until a
more permanent process is available for Textured Crypton.   ACT   Also a process
for Textured Crypton. The fabric is primed, cured, softened and bulked at
Quaker. The fabric then receives its final process at HiTex to complete the
Crypton specification requirements.

 



--------------------------------------------------------------------------------